internal_revenue_service department of the treasury index number washington dc number release date person to contact telephone number refer reply to cc dom corp plr-112770-98 date date re distributing shareholder a shareholder b shareholder c shareholder d shareholder e shareholder f shareholder g shareholder h plr-112770-98 shareholder i controlled risk business m n o r u v w x old business dear this responds to a letter dated date requesting rulings concerning the federal_income_tax consequences of proposed transactions the information submitted for consideration is summarized below distributing a state x corporation engaged in risk business and old business is an s_corporation that uses the accrual_method of accounting and a calendar_year distributing has outstanding a single class of voting common_stock all of which is held by shareholders a through i shareholders a b c and d a group hold approximately percent shareholders e and f e group hold approximately percent and shareholders g h and i g group hold approximately percent of distributing’s outstanding common_stock controlled is a corporation being formed in state x that will have outstanding solely common_stock all the stock in controlled will initially be held by distributing plr-112770-98 subsequent to the proposed transaction it is anticipated that controlled will elect to be an s_corporation distributing’s risk business involves the purchase shipment by road and rail manufacture storage distribution and sale of materials that are or can become highly toxic and or explosive some of the risk business products sold by distributing are manufactured by distributing other products are purchased by distributing from other manufacturers distributing exercises care with regard to its risk business operations and products nonetheless there have been a number of minor accidents one of which was barely prevented from becoming catastrophic in addition to concern about the possibility of a catastrophic accident distributing is also concerned that changes in scientific thinking and or in regulatory interpretations may result in risk business incurring liabilities from product suitability litigation as has happened to some similar companies and from unpredictable costs for waste product containment facilities and site remediation in order to protect old business from the potential liabilities of risk business it is desired to completely separate old business from risk business in addition it is desired to make various changes to the amount of stock held by the various shareholders in risk business while keeping the holdings of the three groups unchanged with regard to old business shareholder a the father of shareholders b c and d is over years old and does not want to hold stock in either old business or risk business shareholders b c and d the remaining a group shareholders wish to continue to hold approximately percent of old business and to increase their holding in risk business e group wishes to continue their approximately percent holding in old business but to hold no stock in risk business g group wants to have an increased interest in risk business while continuing to hold approximately percent of old business accordingly the following steps are proposed i ii iii shareholder a will sell nearly all his distributing stock m shares to distributing for dollar_figuren cash the remainder of his distributing stock o shares will be sold by shareholder a to the other members of the a group for dollar_figurer percent in cash and 3-year secured promissory notes for the balance shareholders e and f will sell over percent of their distributing stock u shares each to distributing for dollar_figurev each percent in cash and a 4-year note for the balance distributing notes distributing will transfer to controlled assets and liabilities of old business the assets transferred to controlled will include land buildings equipment and inventory iv distributing will distribute all the outstanding_stock in controlled to its plr-112770-98 shareholders except shareholder a with the e group surrendering all their remaining stock in distributing in exchange for this stock in controlled the a group shareholders other than shareholder a will receive controlled stock primarily as a distribution on their distributing stock but also will exchange a small amount of distributing stock w shares for x shares of controlled stock v in conjunction with the transaction distributing will make a change to its name but throughout this letter will still be referred to as distributing and controlled will take the name previously used by distributing but throughout this letter will still be referred to as controlled following step iv distributing will be held slightly over percent each by shareholders b c and d and slightly less than percent by the g group controlled will be held approximately percent by a group divided equally between shareholders b c and d percent by e group divided equally between shareholders e and f and percent by g group distributing has submitted financial and employee information that indicates that both old business and risk business had gross_receipts and operating_expenses representative of the active_conduct_of_a_trade_or_business for each of the past years the following representations have been made in connection with the entire transaction described in steps i through iv above a b distributing controlled and each of the shareholders will each pay their own expenses in the transactions there is no plan or intention for any distributing shareholder to transfer any assets to distributing controlled or any related corporation except for the shareholders’ transfers of distributing stock to distributing the following representations have been made in connection with steps i and ii the redemptions aa there are no outstanding options or warrants to purchase distributing stock nor are there any outstanding debentures or other obligations that are convertible into distributing stock or that would be considered distributing stock bb in no event will the last payment on either of the distributing notes or on any other obligation issued to the redeemed shareholders be made more than years after the date_of_issuance of the note or other obligation plr-112770-98 cc none of the consideration from distributing including interest consists entirely or partly of distributing’s promise to pay an amount that is based on or contingent on future earnings_of distributing an amount that is contingent on working_capital being maintained at a certain level or any other similar contingency dd the distributing notes and any other note or other obligation to be issued to a redeemed shareholder will not be subordinated to the claims of general creditors of distributing ee ff gg in the event of default on either of the distributing notes or on any other obligation no shares of stock in distributing controlled or any related corporation will revert to e group or any related_person or entity nor will any member of e group or any related_person or entity be permitted to purchase such stock at any public or private sale the notes to be received by e group will specifically provide that in event of default no stock will revert to the shareholders no shareholder of distributing has been or will be obligated to purchase any of the stock to be redeemed the proposed transactions described in steps i through iv above are an isolated group of transactions and are not related to any other past or future transactions hh there have been no redemptions issuances or exchanges by distributing of its stock in the past years except for the issuance of less than two percent to shareholder g under a distributing stock_bonus_plan shareholder g is not related within the meaning of sec_318 to shareholders a e and f ii neither distributing nor controlled has any plan or intention to issue redeem or exchange any shares of its stock except for the transactions described in steps i through iv above and except for the possible issuance of an amount of stock that is less than percent of its outstanding_stock to shareholder g under the distributing stock_bonus_plan jj none of the stock to be redeemed from shareholder a was acquired by shareholder a withing the 10-year period preceding the redemption from a person whose stock would be attributed under sec_318 of the code to shareholder a at the time of redemption kk no person whose stock would be attributed to shareholder a under plr-112770-98 sec_318 will own stock in distributing except shareholders b c and d shareholder a’s children who received gifts of distributing stock from shareholder a more than years ago these gifts made as part of shareholder a’s long-term plan to share the family enterprise with his children were intended to promote an orderly transition in corporate management and to accomplish estate_planning and were similar to the gifts of equal amounts of stock to each of the children made on several previous occasions starting nearly years ago the sales by shareholder a of approximately percent of his distributing stock to each of shareholders b c and d in step i above percent of his stock in total are being made so these shareholders will have the desired amounts of stock in distributing and controlled at the end of step iv at that time each of these shareholders will hold over percent of the stock in distributing and will be active in directing the affairs of distributing neither the gifts nor the sales were made in order to provide shareholder a with a post-redemption economic_interest in or influence over either distributing or controlled neither the gifts nor the sales had as one of their principal purposes the avoidance of federal_income_tax ll after the redemption of his distributing stock shareholder a will have no interest in either distributing or controlled including an interest as an officer director or employee other than an interest as a creditor as described in sec_1_302-4 of the income_tax regulations and constructive_ownership under sec_318 of the code under no circumstances will any of the distributing stock sold by shareholder a to his children revert back to shareholder a and the notes to be received by shareholder a will specifically provide that in event of default no stock in distributing controlled or any related_entity will revert to shareholder a mm shareholder a will elect to participate in distributing’s group health insurance for a period of months with shareholder a being responsible for the payment of all premiums and other costs this right to health insurance is being received by shareholder a solely in his capacity as a retiring employee and is the same as the right available to all retiring employees pursuant to the provisions of the consolidated omnibus budget reconciliation act of act of date pub_l_no nn shareholder a will execute and file the agreement required by sec_302 with respect to the acquisition of any interest in distributing within years from the date of the redemption oo there are no declared but unpaid dividends or funds set apart for dividends on any of the stock to be redeemed a dividend sufficient to plr-112770-98 pay the shareholder’s federal tax_liability on income earned during the year has been declared however this dividend will be fully paid out prior to step pp at the time of the redemptions the amount of cash and the fair_market_value of any other consideration to be received from distributing by shareholders a e and f will for each shareholder approximately equal the fair_market_value of the distributing stock to be surrendered by such shareholder in exchange therefor the redemption price was reached through arms-length bargaining between distributing and the redeemed shareholders qq with regard to each redemption the price to be paid for the distributing stock will not result in a loss with respect to the shares of stock redeemed rr ss except for the transfer of dollar_figuren cash from distributing to shareholder a in exchange for distributing stock as described in step i there is no plan or intention for distributing to transfer any assets to shareholder a or for his benefit following the step ii redemption by distributing of the stock held by e group these shareholders will each hold approximately percent of the outstanding distributing stock and they will have reduced their interest in distributing such that for each of them the ratio of the stock they hold after the redemption to all the then outstanding distributing stock will be less than percent of the same ratio prior to the redemption subsequent to step iv the e group shareholders will hold no stock in distributing tt each of the distributing notes received by e group will be a debt and not an equity_interest each of the notes will be for a term of no more than years uu under the terms of the distributing notes the rights the shareholders will receive with respect to distributing will be no greater or broader in scope than necessary for enforcement of the shareholders’ claim for payment of the notes the following representations have been made in connection with steps iii and iv the spin-off aaa with regard to each shareholder who exchanges distributing stock for controlled stock e group who exchange all their remaining distributing stock and a group who exchange a small amount of their distributing plr-112770-98 stock the fair_market_value of the controlled stock received by such shareholder will be approximately equal to the fair_market_value of the distributing stock surrendered by such shareholder in exchange therefor bbb for each of the a group and g group shareholders the total of the fair_market_value of the distributing stock and the fair_market_value of the controlled stock held by the shareholder after the spin-off will be approximately equal to the fair_market_value of the distributing stock held by such shareholder prior to the spin-off ccc none of the consideration being received by any of distributing’s shareholders in the whole overall transaction including the cash notes and controlled stock is being received by a shareholder as a creditor employee or in any capacity other than that of a shareholder of distributing ddd the years of financial information submitted on behalf of distributing is representative of the corporation’s present operation and with regard to such corporation there have been no substantial operational changes since the date of the last financial statements submitted eee following the spin-off of controlled stock distributing will continue to be directly engaged in the active_conduct of risk business independently and with its own separate employees risk business will have been actively conducted within the meaning of sec_1_355-3 by distributing independently and with its own employees at all times in the 5-year period prior to the distribution of controlled stock following the spin-off distributing will have a minimum of full-time employees who will continue to conduct the operational and managerial activities of risk business approximately employees primarily managerial and other employees primarily operational fff following the spin-off controlled will be directly engaged in the active_conduct of old business independently and with its own separate employees old business will have been actively conducted within the meaning of sec_1_355-3 by distributing independently and with its own employees throughout the 5-year period immediately preceding the spin- off following the spin-off controlled will have a minimum of full-time employees who will continue to conduct the operational and managerial activities of old business at least two employees primarily managerial and other employees primarily operational ggg the distribution of controlled stock is being carried out for the corporate business_purpose of protecting old business from the potential liabilities plr-112770-98 of risk business the distribution of controlled stock is motivated in whole or substantial part by this corporate business_purpose hhh there is no plan or intention for any distributing shareholder to sell exchange transfer by gift have redeemed or otherwise dispose_of any stock in either distributing or controlled except for dispositions as described in steps i through iv above iii there is no plan or intention by either distributing or controlled directly or through any subsidiary_corporation to purchase any of its outstanding_stock in conjunction with the transaction or after the transaction except as described in steps i through iv above jjj there is no plan or intention to liquidate either distributing or controlled to merge either corporation with any other corporation or to sell or otherwise dispose_of the assets of either corporation except for dispositions of assets in the ordinary course of business and dispositions of assets in steps i through iv as described above kkk the total adjusted_basis and the fair_market_value of the assets transferred to controlled by distributing will each equal or exceed the sum of the liabilities assumed by controlled plus any liabilities to which the transferred assets are subject lll the liabilities of distributing assumed by controlled in the transaction and the liabilities to which the transferred assets are subject were incurred in the ordinary course of business and are associated with the assets transferred mmm the property being transferred by distributing to controlled will not be subject_to any investment_tax_credit capture nnn no intercorporate debt will exist between distributing and controlled at the time of the spin-off or subsequent thereto except as described in the next two sentences a small amount of debt owed by the old business division to the risk business division immediately before the transaction will immediately following the transaction be owed by controlled to distributing in addition other de_minimis debt may arise from time to time as a result of transactions between distributing and controlled any debt between distributing and controlled will be short term and will be the result of normal business dealings between divisions or between distributing and controlled and at no time will exceed dollar_figure in no event will any debt between distributing and controlled constitute either an equity_interest or a security plr-112770-98 ooo if after the spin-off there are any transactions between distributing and controlled all payments made in connection with such transactions will be for fair_market_value based on terms and conditions arrived at by the parties bargaining at arms length ppp no two parties to the spin-off are investment companies as defined in sec_368 and iv qqq the transaction will not constitute a disqualified_distribution within the meaning of sec_355 rrr the step iv distribution is not part of a plan or series of related transactions within the meaning of sec_355 pursuant to which one or more persons will acquire directly or indirectly stock possessing percent or more of the total combined voting power of all classes of stock in either distributing or controlled or stock possessing percent or more of the total value of all classes of stock in either distributing or controlled sss except for transfers to members of the same family as defined in sec_267 each of shareholders b through i has represented that i he or she has no plan or intention to sell give redeem transfer receive or in any way change his or her holding of stock in distributing and ii he or she has no plan or intention to take any_action that would result in any other shareholder changing their holding of distributing stock the sole exception to the prior sentence is the possible receipt of up to percent of the outstanding distributing stock by shareholder g pursuant to the stock_bonus_plan based solely on the information submitted and the representations set forth above we hold as follows neither the gifts of distributing stock by shareholder a to his children some years ago nor the proposed sales to the children as described above have as one of their principal purposes the avoidance of federal_income_tax within the meaning of sec_302 see revrul_77_293 1977_2_cb_91 revrul_57_387 1957_2_cb_225 and revrul_56_556 1956_2_cb_177 thus these gifts and sales from shareholder a to his children will not prevent shareholder a from using the sec_302 waiver of attribution provision shareholder a’s sale of the remainder of his distributing stock subsequent to the redemption will be considered part of the same overall transaction as the redemption so that at the time the redemption is completed shareholder a will be considered as ceasing to directly hold any plr-112770-98 distributing stock see 213_f2d_914 6th cir revrul_55_745 1955_2_cb_223 provided that i shareholder a files the agreement described in sec_302 a iii of the code in accordance with sec_1_302-4 of the regulations and ii the conditions stated in sec_302 and ii are satisfied sec_318 will not apply and the redemption by distributing of its stock held by shareholder a as described above will constitute a complete termination of shareholder a’s interest within the meaning of sec_302 the amount distributed to shareholder a by distributing in the redemption will be treated as a distribution in full payment for the stock surrendered as provided in sec_302 the distributions of cash and distributing notes by distributing to the e group in exchange for some of their distributing stock as described more fully above which for each of the shareholders will result in the ratio of the distributing stock held by the shareholder after the transaction to all the outstanding_stock being less than percent of that same ratio before the transaction will each constitute a substantially_disproportionate_redemption of stock within the meaning of sec_302 the cash and notes distributed to the e group by distributing will be treated as distributions in full payment for the stock surrendered as provided in sec_302 as provided by sec_1001 shareholder a and the e group will realize and recognize gain_or_loss on the redemption of the distributing stock for each share of stock surrendered gain_or_loss will be recognized to the extent of the difference between the redemption price the amount of cash plus the fair_market_value of the portion of the distributing notes received in exchange for such share and the adjusted_basis of such share as determined under sec_1011 provided that sec_341 relating to collapsible_corporations is not applicable and that the distributing stock is a capital_asset in the hands of such shareholder gain_or_loss if any will be considered capital_gain or loss subject_to the provisions and limitations of subchapter_p of chapter no gain_or_loss will be recognized to distributing on the distribution to its shareholders of solely cash and its own notes the transfer in step iii by distributing to controlled of old business_assets in exchange for all the stock in controlled and the assumption by controlled of liabilities associated with the assets and business transferred followed by the distribution in step iv of all the controlled stock to the distributing shareholders constitutes a reorganization within plr-112770-98 the meaning of sec_368 and sec_355 distributing and controlled are each a_party_to_a_reorganization within the meaning of sec_368 no gain_or_loss is recognized to distributing on the transfer of assets subject_to liabilities to controlled in exchange for all the stock in controlled and the assumption_of_liabilities sec_361 and sec_357 no gain_or_loss is recognized by controlled on its receipt of assets in exchange for controlled stock sec_1032 controlled’s basis in the assets received from distributing equals the basis of such assets in the hands of distributing immediately prior to the transfer sec_362 controlled’s holding_period for the assets received from distributing includes the period during which distributing held such assets sec_1223 no gain_or_loss will be recognized to distributing upon the distribution to shareholders b through i of all the stock in controlled sec_361 no gain_or_loss will be recognized to and no amount will be included in the income of shareholders b through i upon the receipt of controlled stock sec_355 with regard to all the controlled stock received by the e group and with regard to x shares of controlled received by the a group in exchange for w shares of distributing stock the shareholder’s basis in the controlled stock received will equal the basis in the distributing stock surrendered in exchange therefore sec_358 for the g group and the a group except for the shares exchanged as provided in ruling above the total basis of the controlled stock and the distributing stock held by each shareholder after the distribution will be the same as the basis of the distributing stock held by such shareholder immediately before the distribution the total basis will be allocated in proportion to the relative fair market values of the controlled stock and distributing stock in accordance with sec_1_358-2 the holding_period of the controlled stock received by the shareholders will include the period during which the shareholders held the distributing stock exchanged therefor or the distributing stock with regard to which the controlled stock is received provided that the distributing stock is a capital_asset in the hands of the shareholders on the date of the spin-off plr-112770-98 sec_1223 as provided in sec_312 proper allocation of earnings_and_profits between distributing and controlled will be made under sec_1_312-10 as provided by sec_1_1368-2 the accumulated_adjustments_account as defined in sec_1368 of distributing immediately prior to the spin- off will be allocated between distributing and controlled in a manner similar to the manner in which the earnings_and_profits of distributing are allocated see ruling above no opinion is expressed about the tax treatment of the redemptions or the spin- off under other provisions of the code and regulations or about the tax treatment of any conditions existing at the time of or effects resulting from these transactions that are not specifically covered by the above rulings further no opinion is expressed or implied regarding the validity of distributing’s s_corporation_election under sec_1362 or the eligibility of controlled under sec_1361 to elect s_corporation status nor is any opinion requested or expressed as to whether the transfer of any trade_name trademark know-how or similar items from distributing to controlled constitutes the transfer of property see revrul_69_156 1969_1_cb_101 this ruling is directed only to the taxpayers who requested it sec_6110 of the code provides that it may not be used or cited as precedent it is important that a copy of this letter be attached to the federal_income_tax returns of the taxpayers involved for the taxable_year in which the transactions covered by this letter are consummated sincerely yours assistant chief_counsel corporate by alfred c bishop chief branch
